Citation Nr: 0634723	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for diabetes 
mellitus type II, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2001, January 2002, and 
February 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The issues of entitlement to service connection for a skin 
rash and for PTSD, and of entitlement to an increased rating 
for diabetes mellitus, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO denied entitlement 
to service connection for a skin rash.  The veteran was 
notified of this decision by a letter dated May 30, 1991, and 
did not appeal.  

2.  Evidence presented since the May 1991 RO decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a skin rash has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1991, the RO denied entitlement to service connection 
for a skin rash; that month, the veteran was informed of his 
appellate rights by letter.  The veteran did not appeal this 
decision.  Therefore, this decision is final.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen this claim in March 2001.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

At the time of the May 1991 rating decision, the competent 
evidence of record indicated that the veteran only had minor 
rashes on his feet.  It was concluded that it would be mere 
speculation to relate these rashes to the lichenified lesions 
noted to be on the veteran's right arm and chest during his 
separation examination.  At his June 2006 hearing, the 
veteran revealed that he had rashes on his left arm and back 
that he believed were related to the rash noted on his 
separation examination.  This evidence is new in that it was 
not offered as evidence prior to the May 1991 denial.  It is 
material in that it indicates the presence of a current 
disability that may be related to the lesions noted on 
separation.  

Accordingly, the evidence received subsequent to the May 1991 
rating decision is new and material and serves to reopen the 
appellant's service connection claim.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a skin rash is 
reopened; to this extent only, the appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury, or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The veteran has not had a VA physician examine his current 
skin condition to determine whether it is related to his 
military service.  Nor has he ever mentioned what was noted 
on his separation examination report as probable lichen 
planus when seeking medical treatment in the past.  Given the 
evidence discussed above, the Board believes a VA examination 
is warranted.  

In addition, testimony offered at the June 2006 hearing 
established additional details with regard to the veteran's 
claimed stressors that he contends caused his currently 
diagnosed PTSD.  While not complete, the Board believes the 
information provided is adequate to allow further development 
of the PTSD claim for stressor verification.

Finally, at his June 2006 hearing, the veteran testified he 
was being treated for a disability of the upper extremities.  
He described this impairment as similar to the diabetes-
related peripheral neuropathy of the lower extremities for 
which he is already service-connected.  In addition, given 
that the veteran's most recent VA diabetes examination was 
conducted in October 2001, the Board believes a VA 
examination is necessary to assess the current severity of 
the veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  Specifically, the RO must contact 
the Viara Outpatient Clinic mentioned by 
the veteran at his June 2006 hearing.  
After obtaining any necessary 
authorization from the appellant for the 
release of any private medical records, 
the RO should obtain these records and 
associate them with the file.

3.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide specific 
details of the claimed stressful events he 
experienced during service, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran must be 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  He must be further 
advised that failure to respond may result 
in adverse action.

4.  The RO should then take any 
appropriate action to verify the claimed 
stressors, to include consultation with 
the United States Armed and Joint Services 
Records Research Center (JSRRC).  The RO 
should provide JSRRC with the veteran's 
claims file and a description of the 
veteran's alleged stressors with the 
request for verification.

5.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination by 
a physician with the appropriate expertise 
to determine the current nature and 
severity of all manifestations of the 
appellant's service-connected diabetes 
mellitus type II, to include any 
peripheral neuropathy of the upper 
extremities.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished and all pertinent medical 
complaints, symptoms, and clinical 
findings should be reported in detail.  A 
complete rationale for all opinions should 
be provided.

The examiner must comment on whether the 
appellant's diabetes mellitus is 
controlled, and include a discussion as to 
the methods used to achieve control, 
specifically stating whether the appellant 
is on a restricted diet, whether a 
hypoglycemic agent is required, and 
whether the appellant requires insulin, 
and if so, how frequently.  The examiner 
must also specifically comment upon 
whether the appellant's service-connected 
diabetes mellitus type II requires 
regulation of activities.  The examiner 
must report episodes of ketoacidosis or 
hypoglycemic reactions and if such 
episodes require hospitalizations, and if 
so, how many per year.  The examiner is 
further requested to report whether such 
episodes require visits to a diabetic care 
provider, and if so, how many times per 
month.  

The examiner must also comment upon 
complications due to the appellant's 
service-connected diabetes mellitus type 
II, to include peripheral neuropathy and 
skin rashes, and the severity of each.  In 
addition, the examiner must indicate 
whether the appellant's diabetes has 
resulted in progressive loss of weight and 
strength.

6.  The veteran should also be afforded a 
VA examination with an individual with the 
appropriate expertise to determine the 
etiology of any current skin rash.  The 
appellant's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.   

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current skin rash originated in service, 
was aggravated during service, or is 
otherwise etiologically related to 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

7.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


